Citation Nr: 1229136	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 1999 for service connection for a right knee disorder.  

2.  Entitlement to reversal or revision of a VA decision issued prior to October 4, 1999, due clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  In March 1998, the Board confirmed and continued an RO decision which had denied the Veteran's claim of entitlement to service connection for a right knee disorder.  

2.  The Veteran's request to reopen his claim of entitlement to service connection for a right knee disorder was received on October 4, 1999.

3.  In April 2007, the RO granted entitlement to service connection for degenerative arthritis of the right knee with patellar tendonitis and assigned a 10 percent disability rating, effective October 4, 1999.  

4.  The Veteran has failed to allege a specific error of fact or law with respect to any VA decision issued prior to October 4, 1999.  


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which confirmed and continued an RO decision which had denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).  


2.  The criteria for an effective date prior to October 4, 1999 for a grant of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.400(q)(2) (2011).

3.  The Veteran has not met the criteria for a claim of CUE in any VA decision issued prior to October 4, 1999.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of the issue of entitlement to an effective date prior to October 4, 1999 for a grant of service connection for a right knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 1998, the Board confirmed and continued an RO decision which had denied entitlement to service connection for a right knee disorder.  The Veteran was notified of the Board's decision, as well as his appellate rights.  However, he did not file an appeal with the United States Court of Veterans Appeals (Court) and that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).  

On October 4, 1999, VA received the Veteran's request to reopen his claim of entitlement to service connection for a right knee disorder; and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  In particular, VA informed the Veteran of its criteria for assigning effective dates of service connection 

Following the notice to the Veteran, the RO fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  In so doing, VA obtained or ensured the presence of the Veteran's service treatment records, the reports reflecting his VA treatment from October 1995 to April 2007, and the reports reflecting his treatment by C. R. W., M.D., in September and October 1999.  

In April 1994, January 2000, and March 2007, VA examined the Veteran to determine the nature and etiology of any right knee disorder found to be present.  The VA examination reports show that generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations were adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  However, to date, he has declined to accept that offer.  

In sum, the Veteran was afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Factual Basis

The record shows that in September 1975, the Veteran filed his original claim of entitlement to service connection for torn ligaments in his "left" leg.  Not only was that more than one year after his separation from service, the Veteran failed to report for a scheduled VA examination to determine the nature and etiology of any right knee disorder found to be present.  Therefore, in December 1975, the RO denied the Veteran's claim for failure to prosecute his claim.  

In February 1994, the Veteran again claimed entitlement to service connection for a right knee disorder.  The RO noted that the Veteran had injured his right knee in service but denied the claim, because there was no definite diagnosis of a residual right knee disorder.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, the RO's February 1994 decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  

In January 1995, the Veteran requested that VA reopen his claim of entitlement to service connection for a right knee disorder.  The RO denied the claim, for essentially the same reasons it had denied the claim in February 1994:  The Veteran's right knee injury in service had resolved without residual disability.  The Veteran disagreed with that decision and perfected an appeal to the Board.  

In March 1998, the Board confirmed and continued the RO's denial of entitlement to service connection for a right knee disorder; and, as noted above, that decision became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1997).  

On October 4, 1999, VA received the Veteran's request to reopen his claim of entitlement to service connection for a right knee disorder.  

In April 2000, the RO confirmed and continued the denial of entitlement to service connection for a right knee disorder.  The RO noted that although the Veteran had injured his right knee in service, there was no evidence of continuing symptomatology.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, the RO's April 2000 decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

In March 2001, the Veteran again requested that VA reopen his claim of entitlement to service connection for a right knee disorder.  However, he did not submit new evidence in support of that claim; and, therefore, the RO confirmed and continued the denial of service connection.  

In July 2006, the Veteran again requested that VA reopen his claim of entitlement to service connection for a right knee disorder.  In April 2007, the RO found that it had committed CUE in its April 2000 decision, when it denied entitlement to service for a right knee disorder.  The RO noted that evidence on file in April 2000, namely the report of a January 2000 VA orthopedic examination, had shown a nexus between the Veteran's degenerative arthritis of the right knee and his inservice knee injury.  Therefore, the RO revised the April 2000 decision as if it had never been made.  It granted entitlement to service connection for a right knee disorder, characterized as degenerative arthritis with patellar tendonitis.  The RO assigned a 10 percent rating, effective October 4, 1999, the date of the Veteran's request to reopen his claim.  The Veteran disagreed with that effective date, and this appeal ensued.

The Applicable Law and Regulations

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Similarly, when new and material evidence is received after a final disallowance, the effective date of service connection will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Analysis

The Veteran contends that the October 4, 1999, effective date of service connection for his right knee disability does not reflect the fact that he has right knee problems since he left service in 1970.  In this regard, he notes that he filed a claim of entitlement to service connection for a right knee disorder in 1975.  Therefore, he maintains that the effective date of service connection should revert to the day after his separation from service or, at the very least, to the date that he filed his original claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the October 4, 1999 effective date of service connection for a right knee disorder is the date VA received his claim following the Board's denial of service connection for a right knee disorder on March 25, 1998.  That was the last final denial of service connection, prior to the Veteran's request to reopen the claim on October 4, 1999.  Even if the initial manifestations of his right knee disability had occurred earlier, the date of the receipt of the request to reopen the claim controls, as it occurred later than the date entitlement arose.  Moreover, between the time of the Board's decision on March 25, 1998, and the effective date of service connection for a right knee disorder of October 4, 1999, there was no communication filed which could even be construed as an informal claim of entitlement to service connection for a right knee disorder.  Thus, there is simply no legal basis for an effective date earlier than October 4, 1999 for entitlement to service connection for a right knee disorder.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board notes that the Veteran has raised contentions to the effect that denials of service connection for a right knee disorder prior to October 4, 1999, had been the product of CUE.  Therefore, he maintains that those prior denials should be reversed or revised.

In disagreeing with the effective date, the Veteran reasoned that the same CUE that  had been present at the time of the April 2000 decision had been present in October 1975, when the RO had initially denied the Veteran's for service connection for a right knee disorder.  Therefore, the Veteran maintained that the effective date of service connection should revert to at least September 1975, when he filed his initial claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the Veteran has not meet the criteria for a claim of CUE.  Accordingly, the appeal will be denied.  

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Consequently, allegations of CUE must be brought with specificity:  See, e.g., Phillips v. Brown, 10 Vet. App. 25 (1997).  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  If the evidence establishes that a particular decision was a product of CUE, the prior decision must be reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a).  The decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A(b), 7111(b).  

The Veteran contends that the CUE was present in the VA decisions which denied entitlement to service connection for a right knee disorder prior to October 4, 1999.  However, the Board finds the Veteran's argument unavailing.  The RO decisions prior to March 1998 no longer exist, as they were subsumed by the Board's decision in March 1998.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, any allegations of error with respect to those RO decisions are of no force or effect.  Moreover, the Veteran has not identified any specific errors of fact or law in the Board's March 1998 decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration in any VA decision issued prior to October 4, 1999.  

Absent any specific errors of fact or law associated with the Veteran's claim of CUE, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7105 (West 2002).  That is, the Veteran may refile such a claim in the future, should he identify such errors in the future.  


ORDER

Entitlement to an effective date earlier than October 4, 1999 for service connection for a right knee disorder is denied.

The appeal with respect to the claimed CUE is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


